November     4,   1975


The Honorable Bob Armstrong                        Opinion No.,’H-    732
Commissioner
General Land Office                                Re: Whether fees charged for
Austin, Texas 78701                                certificates of fact are appropri-
                                                   ated,to the General Land Office.

Dear Mr.   Armstrong:

      You have requested our opinion concerning         whether receipts from pre-
paration of certificates of fact are appropriated       to the General Land Office.

     Article   5, section 60 of the Appropriations      Act   provides:

                       PUBLICATION       AND SALE OF PRINTED
                    MATTER       OR RECORDS.     Any moneys
                    appropriated    by this Act within the discre-
                    tion of the head of each department or agency
                    may be used for the publication and distri-
                    bution of any notice, pamphlet,      booklet,  rules,
                    regulations,   or other matters of public in-
                    terest,  including agency records,      the subject
                    matter of which is directly     related to the
                    statutory responsibilities   of the respective    de-
                    partment or agency.

                       Any moneys received and collected from any
                    charges specifically    authorized by statute for
                    such publications   or records are hereby
                    appropriated   to the respective   department or
                    agency issuing the publications,     for use during
                    the biennium in which the receipts are collected.
                    The State Comptroller     is to credit such receipts
                    to the like appropriation    item or items from
                                                                                        ,
                    which printing cos’ts are paid. (Emphasis      added. 1
                    Acts 1975, 64th Leg.,     ch. 743, art. 5,s 60.

       Article  3722, V. T. C. S., requires the General Land Office to furnish per-
 sons certificates    of fact concernin     its records and their contents.    Article
 3918, V. T. C.S.,     provides that I![ t7 he Land Commissioner     is authorized and re-
quired to charge,       for the use of the state, ” certain fees for certificates of fact.
See
--    also  V. T. C. S.   art. 4413(33).



                                        p.    ‘.3122
The Honorable    Bob Armstrong      - page two        (H-732)



      In our view certificates   of fact constitute a form of “agency records,”
within article 5, section 60 of the Appropriations     tact. Accordingly,    those
charges “specifically    authorized by statute for such. . . records”     are
appropriated   to the General Land Office.

                                   SUMMARY

                         Charges for Certificates of Fact which
                      are specifically authorized by article 3918
                      are appropriated  to the General Land Office.

                                           Very   truly yours,




                                           Attorney     General   of Texas
                                   I/


Opinion   Committee


jad:




                                      p.   3123